DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 04/22/2020 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 20200232868 A1) in view of Kuza (US 4829815 A).
In regards to claim 1, Ueda et al teaches a tire tangential load measuring device comprising one load roll (30, i.e. load wheel) which has a surface simulating a road surface on which a tire (T) runs (Paragraph 0048; Figure 1); a moving mechanism (54, i.e. advancing and retreating drive portion) capable of pressing the surface of the one load roll (30) against a tread surface of the rotating tire (T) with a predetermined load fz (Paragraph 0051); and a tangential load sensor (70, i.e. load cell) for measuring a tangential load fx of the tire (T) in a rotating state while the surface of the one load roll (30) is pressed against the tread surface of the tire (T) with the predetermined load fz (Paragraph 0055).  However Ueda et al does not teach a tire tangential load measuring device further comprising one load roll having a smaller diameter than that of the tire.
Kuza teaches a tire testing apparatus (10) having at least one load roll (24, i.e. load wheel assembly) having a smaller diameter than that of the tire (40) (Column 4, lines 3-48; as seen in Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a load roll having a smaller diameter than of the tire as taught by Kuza into the tire tangential load 
In regards to claim 2, Ueda et al teaches a tire tangential load measuring device comprising one load roll (30, i.e. load wheel) which has a surface simulating a road surface on which a tire (T) runs (Paragraph 0048; Figure 1); a moving mechanism (54, i.e. advancing and retreating drive portion) capable of pressing the surface of the one load roll (30) against a tread surface of the rotating tire (T) with a predetermined load fz (Paragraph 0051); and a tangential load sensor (70, i.e. load cell) for measuring a tangential load fx of the tire (T) in a rotating state while the surface of the one load roll (30) is pressed against the tread surface of the tire (T) with the predetermined load fz (Paragraph 0055).  However Ueda et al does not teach a tire tangential load measuring device further comprising two or more load rolls which have surfaces simulating a road surface on which a tire runs, have smaller diameters than that of the tire, and are arranged side by side.
Kuza teaches a tire testing apparatus (10) having at least two load rolls (24, i.e. dual load wheel assembly) having a smaller diameter than that of the tire (40) (Column 4, lines 3-48; as seen in Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide two load rolls having a smaller diameter than of the tire as taught by Kuza into the tire tangential load measuring device of Ueda et al for the purpose of eliminating the effects of friction on the test results regardless of the particular diameter and tread configuration of the tire being tested (Column 2, line 63 – Column 3, line 3; Kuzas).

In regards to claims 6 & 7, Ueda et al teaches wherein the rotating tire (T) is configured to be installed on a tire shaft (22a) of a tire uniformity machine (20, i.e. tire support part) (Paragraph 0045 & 0046; Figure 1).
In regards to claims 8 & 9, Ueda et al teaches wherein the rotating tire (T) is configured to be installed on a tire shaft (23a) of a tire balancer machine (Paragraph 0047).
In regards to claims 10 & 13, Ueda et al teaches wherein a rolling resistance of a tire (T) to be evaluated is configured to be evaluated by comparing a tangential load fx for a predetermined load fz of a reference tire of the same specification or equivalent specifications as the tire to be evaluated measured in advance using the tire tangential load measuring device and a tangential load fx for the predetermined load fz of the tire to be evaluated measured using the tire tangential load measuring device (Paragraph 0064).

Allowable Subject Matter
Claims 3, 11, 12 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 3, Ueda et al teaches a tire tangential load measuring device comprising one load roll (30, i.e. load wheel) which has a surface simulating a road surface on which a tire (T) runs (Paragraph 0048; Figure 1); a moving mechanism (54, i.e. advancing and retreating drive portion) capable of pressing the surface of the one load roll (30) against a tread surface of the rotating tire (T) with a predetermined load fz (Paragraph 0051); and a tangential load sensor (70, i.e. load cell) for measuring a tangential load fx of the tire (T) in a rotating state while the surface of the one load roll (30) is pressed against the tread surface of the tire (T) with the predetermined load fz (Paragraph 0055).  
However Ueda et al does not teach a tire tangential load measuring device further comprising a distance L between rotation centers of the adjacent load rolls of the two or more load rolls being set in a range represented by the expression: 0.5 × fx / (B×P) ≤ L ≤ 1.5 × fz / (B × P) where fz is a predetermined load (kN), B is a width (m) of the tire, and P is a standard tire pressure (kPa) in combination with the remaining limitations of independent claim 2 upon overcoming the rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph and 35 U.S.C. 103.

In the Examiner’s opinion in regards to claims 11 & 14, Ueda et al teaches a tire tangential load measuring device comprising one load roll (30, i.e. load wheel) which has a surface simulating a road surface on which a tire (T) runs (Paragraph 0048; Figure 1); a moving mechanism (54, i.e. advancing and retreating drive portion) capable of pressing the surface of the one load roll (30) against a tread surface of the rotating 
However Ueda et al does not teach a tire tangential load measuring device further comprising a rolling resistance of a tire to be evaluated being configured to be evaluated by estimating a rolling resistance coefficient RRC from a tangential load fx for a predetermined load fz of the tire to be evaluated measured using the tire tangential load measuring device based on a correlation expression calculated from a correlation between the known rolling resistance coefficient RRC for a reference tire having the same or equivalent specifications as the tire to be evaluated and the tangential load fx for the predetermined load fz of the reference tire measured in advance using the tire tangential load measuring device in combination with the remaining limitations of independent claims 1 & 2 upon overcoming the rejection under 35 U.S.C. 103.

In the Examiner’s opinion in regards to claim 12, Ueda et al teaches a tire tangential load measuring device comprising one load roll (30, i.e. load wheel) which has a surface simulating a road surface on which a tire (T) runs (Paragraph 0048; Figure 1); a moving mechanism (54, i.e. advancing and retreating drive portion) capable of pressing the surface of the one load roll (30) against a tread surface of the rotating tire (T) with a predetermined load fz (Paragraph 0051); and a tangential load sensor (70, i.e. load cell) for measuring a tangential load fx of the tire (T) in a rotating state 
However Ueda et al does not teach a tire tangential load measuring device further comprising a temperature measurement sensor wherein a rolling resistance of the tire to be evaluated being configured to be evaluated by comparing a tangential load fx for the predetermined load fz at a surface temperature of the reference tire measured in advance by the temperature measurement sensor and a tangential load fx for the predetermined load fz at a surface temperature of the tire to be evaluated measured by the temperature measurement sensor with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (US 20200292418 A1) - The present invention relates to a device for evaluating tire rolling resistance.
Miyazawa (US 20160327455 A1) - The present invention relates to a tire rolling resistance testing method and testing device capable of improving measurement accuracy and reliability of rolling resistance.
Braghiroli et al (US 9032789 B2) - The invention relates to the field of automotive shop service machines such as wheel balancers, tyre changers, roller test benches and so on, and in particular to an automotive shop service machine 
Stevenson (US 4324133 A) - The present invention is directed to an improved torque measuring device, and particularly to a torque measuring device which is very well adapted for testing vehicles in association with chassis dynamometers and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.L.J/           Examiner, Art Unit 2856                                                                                                                                                                                             
/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856